              Case 19-29737                  Doc 17            Filed 11/20/19 Entered 11/20/19 16:44:47                            Desc Main
                                                                 Document     Page 1 of 1




Fill in this information to identity your case;

Debtor 1                  Isabelle K Wright
                          First Name                     Middle Name              Last Name

Debtor 2
(spouse if, titIng         First Name                    Middle Name              Last Name


United States Bankruptcy Court for the:             NORTHERN DISTRICT OF ILLINOIS

Case number 19-29737
 if KflOWfl                                                                                                                     IN Check if this is an
                                                                                                                                    amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                       12115


If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
yaars, or both. 18 U.S.C. §§ 152,1341, 1519, and 3571.



                     Sign Below


        Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

        0 N
        o      Yes. Name of person                                                                            Attach Bankruptcy Petition Preparers Notice,
                                                                                                              Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are rue and corre

                                                                                  x
              IsabMe K Wright                                                         Signature of Debtor 2
              Signature of Debtor I

              Date                                                                    Date




Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
Software Cooyrght (c) 19962019 Best Case, LLC - www.bestcase.com                                                                             Beat Case Bankruptcy
